Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 21, 2016

The Court of Appeals hereby passes the following order:

A17D0020. RODNEY DARNELL HALIMON v. THE STATE.

      We dismissed Rodney Darnell Halimon’s application for discretionary review
of the trial court’s order revoking his probation because the application indicated that
it was filed on Halimon’s behalf by Trew Lite-Bey, who is not a lawyer. Halimon has
filed a motion for reconsideration, asserting that he and Lite-Bey are one and the
same person. Because it appears that Halimon is proceeding pro se in this matter, his
motion for reconsideration is hereby GRANTED. Our order of September 6, 2016,
dismissing his application is VACATED, and the application is REINSTATED.
Upon review of the merits, however, the application is DENIED.

                                        Court of Appeals of the State of Georgia
                                                                             11/21/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.